United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0569
Issued: August 14, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2015 appellant, through counsel, filed a timely appeal from an
October 10, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established permanent impairment of the left lower
extremity.
FACTUAL HISTORY
This case has previously been before the Board. OWCP accepted that on October 10,
1985 appellant, then a 44-year-old letter carrier, sprained her left ankle when she fell on steps.
Appellant sustained periods of disability from work from October 11 through November 18,
1

5 U.S.C. § 8101 et seq.

1985 at which point she resumed her usual employment. In a decision dated March 6, 1992, the
Board affirmed December 27, 1990 and May 30, 1991 OWCP decisions finding that she had not
established a recurrence of disability beginning April 24, 1990 causally related to her
October 10, 1985 employment injury. The facts and circumstances as set forth in the Board’s
prior decision are hereby incorporated by reference.2
Appellant underwent numerous left foot surgeries. On April 25, 1990 she underwent an
excision of a Morton’s neuroma of the second metatarsal space of the left foot. On August 15,
1990 appellant underwent an excision of a Morton’s neuroma of the third metatarsal space of the
left foot, and on May 1, 1996 she underwent an excision of a stump neuroma of the third
interspace of the left foot with an arthroplasty of the proximal interphalangeal (PIP) joint of the
fourth and fifth digits of the left foot. On July 31, 1991 she underwent surgery on her right foot.
OWCP did not accept any of the surgeries as causally related to the accepted October 10, 1985
employment injury.
In an impairment evaluation dated November 27, 2001, Dr. David Weiss, an osteopath
Board-certified in family practice, diagnosed status post excision of a Morton’s neuroma at the
second and third metatarsal spaces of the left foot, a recurrent stump neuroma at the third
interspace of the left foot, a contracture deformity of the fourth and fifth digits of the left foot,
status post excision of a stump neuroma at the third interspace of the left foot, status post PIP
joint arthroplasty to the fifth digit of the left foot, and an arthoplasty of the metatarsal phalangeal
and PIP joint of the fifth digit of the right foot. Applying the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A.,
Guides), he found that appellant had a 41 percent permanent impairment of the left lower
extremity due to pain and loss of motor strength in dorsiflexion and plantar flexion of the ankle.
On July 21, 2006 utilizing the fifth edition of the A.M.A., Guides an OWCP medical
adviser opined that appellant had a 31 percent permanent impairment of the left lower
extremity.3 On November 1, 2006 OWCP requested that the medical adviser clarify whether the
percentage of impairment was due to the accepted work injury. In a November 12, 2006
response, the medical adviser indicated that he had provided the 31 percent impairment rating
based on his review of Dr. Weiss’ report and his findings regarding reduced ankle motion. He
recommended a second opinion examination if there was an issue regarding the extent of any
employment-related impairment rating.
On March 21, 2008 OWCP referred appellant to Dr. Jatin Ghandi, a Board-certified
orthopedic surgeon, for a second opinion examination. In a report dated April 15, 2008,
Dr. Ghandi diagnosed a “[l]eft ankle sprain with residual pain and weakness.” He found that
there was a “causal relationship between the accident mentioned above and the current medical
condition….” Dr. Ghandi opined that appellant had a 31 percent permanent impairment of the
left lower extremity under the fifth edition of the A.M.A., Guides for left ankle pain, dorsiflexion
weakness, and plantar flexion weakness. In a supplemental report received on May 30, 2008, he
2

Docket No. 91-1651 (issued March 5, 1992).

3

The medical adviser indicated that appellant had a permanent impairment of the right lower extremity; however,
it appears that this is a typographical error.

2

advised that she probably reached maximum medical improvement in 2001. Dr. Ghandi again
found a 31 percent left lower extremity impairment.
OWCP determined that a conflict existed between appellant’s physician, Dr. Weiss, and
an OWCP medical adviser and Dr. Ghandi regarding the extent of permanent impairment. On
September 19, 2008 it referred her to Dr. George Glenn, a Board-certified orthopedic surgeon,
for an impartial medical examination.
In a report dated December 1, 2008, Dr. Glenn advised that appellant had no tenderness
at the sight of her surgeries but had tenderness of the second metatarsal unrelated to her
October 10, 1985 work injury. He opined that her ankle sprain had resolved and that she had no
impairment. Dr. Glenn found no weakness in dorsiflexion or plantar flexion, objective evidence
of pain, or loss of sensation of the toes. He stated:
“[Appellant] did register complaints of pain subjectively, but demonstrated no
objective evidence of tenderness over the operative areas. As a consequence of
all of the above I do not feel that [she] has any residual permanency of
impairment involving the left ankle which can be attributed to the accident of
October 19, 1985. Regardless of the etiology, I also fail to find any residual
evidence of permanency of impairment involving the left foot.”
By letter dated July 28, 2009, OWCP informed appellant that it was now using the sixth
edition of the A.M.A., Guides for schedule awards. On January 3, 2011 it referred her to
Dr. Glenn for another impartial medical examination in accordance with the sixth edition of the
A.M.A., Guides.
In a report dated January 18, 2011, Dr. Glenn measured normal range of motion of both
feet, normal circumference of the calves and ankles bilaterally, and found no ankle tenderness or
tenderness of the ligamentous structures. He noted that appellant “did complain of palpable
tenderness between the first and second metatarsal areas on the left with specifically no
tenderness throughout the other metatarsal head or intermetatarsal areas.” Dr. Glenn found a left
bunion deformity but normal findings on sensory examination with no muscle atrophy or
fasciculation. He advised that his findings were predominately unchanged since the prior
examination. Dr. Glenn noted that OWCP had accepted only a left ankle sprain as work related
and stated, “It is quite clear based upon the prior examination and this current examination that
[appellant] has no objective findings or for that matter any subjective complaints which would be
consistent with that accepted diagnosis.” Citing the foot and ankle regional grid set forth at
Table 16-2 on page 402 of the sixth edition of the A.M.A., Guides, he determined that appellant
had a class 0 impairment as she did not have any “significant objective abnormal findings of
muscle or tendon injury….” Dr. Glenn advised that the pain questionnaire she completed was
not reliable. He opined that appellant reached maximum medical improvement no more than six
months after October 10, 1985.
On August 5, 2012 an OWCP medical adviser reviewed Dr. Glenn’s report and concurred
with his finding that appellant had no impairment of the left lower extremity.

3

By decision dated October 12, 2012, OWCP denied appellant’s claim for a schedule
award. It found that Dr. Glenn’s report as an impartial medical examiner represented the weight
of the medical evidence and established that she had no impairment of the left lower extremity.
On October 22, 2012 appellant, through her attorney, requested an oral hearing before an
OWCP hearing representative.
In a report dated October 12, 2012, Dr. Weiss applied the sixth edition of the A.M.A.,
Guides to his November 27, 2001 examination findings.4 He concluded that appellant had a six
percent permanent impairment of the left lower extremity due to loss of range of motion of the
great, second and third toes.
A hearing was held on January 14, 2013. At the hearing, counsel argued that Dr. Glenn
was erroneously selected multiple times to serve as an impartial medical examiner. Counsel also
maintained that Dr. Glenn should address causation.
By decision dated April 11, 2013, an OWCP hearing representative affirmed the
October 12, 2012 decision but modified it to reflect that Dr. Glenn’s opinion was that of an
OWCP referral physician rather than an impartial medical examiner. He determined that at the
time OWCP referred appellant to Dr. Glenn in 2008 there was no conflict in medical opinion
because the 2001 report of Dr. Weiss was stale and unrationalized and thus insufficient to create
a conflict. The hearing representative found that Dr. Glenn’s opinion as a second opinion
examiner represented the weight of the evidence and established that she had no impairment of
the lower extremity. He determined that the updated report from Dr. Weiss dated October 12,
2012 was based on the 2001 examination and was thus stale. The hearing representative also
found that Dr. Weiss did not address the causal relationship between his impairment rating and
the accepted work injury.
In a report dated November 12, 2013, Dr. Weiss discussed appellant’s history of an
October 10, 1985 work injury and multiple left foot surgeries. Regarding her past medical
history, he stated, “Please refer to our prior report dated November 27, 2001.” On examination
of the left foot, Dr. Weiss found tenderness and decreased sensation at the first through third
metatarsal webs and motor strength of 4/5 in dorsiflexion and plantar flexion. He diagnosed a
Morton’s neuroma at the second and third metatarsal space of the left foot status post excisions,
status post excision of a recurrent stump neuroma at the third interspace of the left foot,
contracture deformity of the fourth and fifth left foot digits, status post arthroplasty of the PIP
joint of the fifth digit of the left foot, and residual neuralgia of the first through third web spaces
of the left foot. Dr. Weiss advised that appellant’s October 19, 1985 employment injury and her
work duties caused her subjective complaints and the objective findings. Citing the sixth edition
of the A.M.A., Guides, he determined that appellant had a 13 percent permanent impairment of
the left lower extremity due to loss of range of motion of the left first, second, and third toes at
the metatarsophalangeal joints using Table 16-19 on page 549. Dr. Weiss further found a 3
percent impairment for a left superficial peroneal nerve sensory loss under Table 16-12 on page
534, which he combined with the impairment due to reduced motion to find a 16 percent left
4

Dr. Weiss also evaluated the extent of a right upper extremity impairment.

4

lower extremity impairment. He concluded that appellant reached maximum medical
improvement on November 12, 2013.
On March 25, 2014 appellant’s counsel requested that OWCP respond to his February 26,
2014 reconsideration request. By letter dated June 26, 2014, he submitted the February 26, 2014
reconsideration request to OWCP. Counsel argued that Dr. Weiss’ November 12, 2013 report
represented the weight of the evidence and established that she had a 16 percent permanent
impairment of the left lower extremity.
By decision dated October 10, 2014, OWCP denied modification of its April 11, 2013
decision. It found that Dr. Weiss’ opinion was insufficient to create a conflict or constitute the
weight of the evidence as he did not consider appellant’s medical history after
November 27, 2001.
On appeal appellant’s counsel argues that OWCP should have issued a schedule award
for a 31 percent permanent impairment based on the agreement of the medical adviser and
second opinion physician. He also contends that Dr. Glenn’s opinion was not entitled to special
weight as it did not contain rationale or address whether the three left foot surgeries were due to
the accepted work injury. Counsel maintains that Dr. Glenn’s report is stale and that he did not
provide specific range of motion findings for the ankle. He argues alternatively that Dr. Weiss’
report represents the weight of the evidence or that a conflict exists between Dr. Weiss and
Dr. Glenn.
LEGAL PRECEDENT
The schedule award provision of FECA,5 and its implementing federal regulation,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.8

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

5

ANALYSIS
OWCP accepted that appellant sustained a left ankle sprain on October 10, 1985 when
she fell on steps. Appellant underwent multiple surgeries on her left foot for neuromas. OWCP
did not authorize any of the foot surgeries or find them related to the accepted work injury.
On November 27, 2001 Dr. Weiss diagnosed status post excision of a Morton’s neuroma
at the left second and third metatarsal spaces, a recurrent stump neuroma at the third interspace
of the left foot, a contracture deformity of the fourth and fifth digits of the left foot, status post
excision of a stump neuroma at the third interspace of the left foot, status post PIP joint
arthroplasty to the fifth digit of the left foot, and status post an arthoplasty of the metatarsal
phalangeal, and PIP joint of the fifth digit of the right foot. He applied the fifth edition of the
A.M.A., Guides and advised that appellant had a 41 percent permanent impairment of the left
lower extremity due to loss of motor strength in plantar and dorsiflexion of the ankle and pain.
OWCP, however, uses the sixth edition of the A.M.A., Guides to calculate schedule awards.9
Dr. Weiss’ report was based on the fifth edition of the A.M.A., Guides. A medical opinion not
based on the appropriate edition of the A.M.A., Guides is of diminished probative value in
determining the extent of permanent impairment.10
An OWCP medical adviser reviewed Dr. Weiss’ report and found that appellant had a 31
percent impairment of the left lower extremity. On November 21, 2006 he clarified that his
impairment rating was based on Dr. Weiss’ rating of ankle motion. The medical adviser
recommended a second opinion examination to determine whether the impairment was
employment related.
On April 15, 2008 Dr. Ghandi, an OWCP referral physician, diagnosed left ankle sprain
with pain and weakness and attributed appellant’s current condition to her work injury. He
utilized the fifth edition of the A.M.A., Guides to find a 31 percent lower extremity impairment
due to left ankle pain, weakness in dorsiflexion, and plantar flexion weakness. As in the case of
Dr. Weiss’ November 2001 report, Dr. Ghandi’s opinion, however, is of little probative value as
it was not based on the sixth edition of the A.M.A., Guides. Consequently, his report is
insufficient to establish appellant’s impairment rating.11
OWCP determined that a conflict existed between Dr. Weiss, appellant’s attending
physician, and Dr. Ghandi, an OWCP referral physician, regarding the extent of any permanent
impairment due to the October 10, 1985 work injury. It referred her to Dr. Glenn, a Boardcertified orthopedic surgeon, for an impartial medical examination. Based on Dr. Glenn’s report,
OWCP denied appellant’s schedule award claim.
An OWCP hearing representative
subsequently determined that there was no conflict at the time OWCP referred her to Dr. Glenn
as Dr. Weiss’ report was stale and thus of little probative value. He found, however, that

9

Id.

10

See F.T., Docket No. 14-553 (issued August 11, 2014); Fritz A. Klein, 53 ECAB 642 (2002).

11

See C.J., Docket No. 13-1959 (issued February 6, 2014); J.H., Docket No. 13-732 (issued July 5, 2013).

6

Dr. Glenn’s opinion constituted the weight of the evidence as a referral physician and established
that appellant had no left lower extremity impairment.
The Board finds that Dr. Glenn’s opinion as an OWCP referral physician constitutes the
weight of the medical opinion evidence and establishes that appellant has no permanent
impairment. In a report dated December 1, 2008, Dr. Glenn utilized the fifth edition of the
A.M.A., Guides and determined that she had no left ankle impairment as a result of her accepted
ankle sprain. On January 18, 2011 Dr. Glenn opined that appellant had a normal sensory
examination with no atrophy or loss of motion. He found no objective findings of an ankle
sprain. Applying Table 16-2 on page 402 of the sixth edition of the A.M.A., Guides, Dr. Glenn
advised that appellant had a class 0 impairment based on her lack of objective findings of an
injury to a muscle or tendon. On August 5, 2012 an OWCP medical adviser reviewed and
agreed with Dr. Glenn’s conclusions. The Board finds that Dr. Glenn’s opinion was based on an
appropriate factual and medical history and was sufficiently well rationalized to constitute the
weight of the medical opinion evidence on the issue of appellant’s lower extremity impairment.
Dr. Glenn provided rationale for his opinion by explaining that, based on his findings on two
examinations and her subjective complaints, appellant had no residuals or impairment as a result
of the accepted condition of left ankle sprain. His detailed opinion represents the weight of the
evidence and establishes that appellant is not entitled to a schedule award.12
The remaining evidence is insufficient to establish that appellant sustained a permanent
impairment of the lower extremities. Appellant requested reconsideration and submitted a
November 12, 2013 report from Dr. Weiss, who provided current findings on examination.
Referencing the sixth edition of the A.M.A., Guides, Dr. Weiss opined that she had a 13 percent
permanent impairment due to loss of range of motion of the toes using Table 16-19 on page 549.
He further found a 3 percent impairment due to sensory loss of the left superficial peroneal nerve
under Table 16-12 on page 534, for a combined left lower extremity impairment of 16 percent.
Dr. Weiss, however, referred to his November 27, 2001 report for prior medical history, and thus
his report is based on an incomplete medical history as he did not discuss or review appellant’s
medical history subsequent to 2001. Medical reports based on an inaccurate or incomplete
history of injury are of little probative value.13 Additionally, Dr. Weiss rated appellant for
conditions not accepted by OWCP as employment related. It is appellant’s burden to establish
that she sustained a permanent impairment of a scheduled member as a result of an employment
injury through the submission of rationalized medical evidence.14 While Dr. Weiss generally
found that appellant’s October 1985 work injury caused the objective findings, he did not
provide any rationale for his opinion.15 Such rationale is particularly necessary given the

12

See D.W., Docket No. 13-278 (issued April 15, 2013); J.L., Docket No. 09-1726 (issued June 8, 2010).

13

See Beverly R. Jones, 55 ECAB 411 (2004).

14

See R.J., Docket No. 14-1950 (issued March 23, 2015); Tammy L. Meehan, 53 ECAB 229 (2001).

15

Medical conclusions unsupported by rationale are of diminished probative value. See Jacquelyn L. Oliver, 48
ECAB 232 (1996).

7

numerous medical procedures appellant has undergone on her left foot that have not been
accepted by OWCP as employment related.
On appeal appellant’s counsel argues that OWCP should have issued a schedule award
for a 31 percent permanent impairment based on the agreement of the medical adviser and
second opinion physician. However, OWCP medical adviser found that OWCP should develop
the evidence to determine whether the 31 percent impairment rating resulted from the accepted
work injury. Further, the rating by Dr. Ghandi was based on the fifth edition of the A.M.A.,
Guides, and thus is not probative to the issue of the extent of any permanent impairment under
the sixth edition of the A.M.A., Guides.
Counsel also contends that Dr. Glenn’s opinion was not entitled to the weight of the
evidence as he did not provide rationale or address whether the three left foot surgeries were due
to the accepted work injury. OWCP, however, did not authorize the ankle surgeries. As
discussed, it is appellant’s burden to establish that the condition is causally related to the
employment injury through the submission of rationalized medical evidence.16
Counsel additionally argues that Dr. Glenn did not provide specific range of motion
findings for the ankle. Dr. Glenn found, however, that appellant had no loss of motion for
dorsiflexion, plantar flexion, eversion, and inversion. He clearly found that she had no
impairment due to loss of motion. Counsel further contends that Dr. Glenn’s report is stale;
however, he provided an impairment rating based on current findings in January 2011 at which
time he found that appellant had no objective findings of the accepted work injury.
Counsel maintains that either Dr. Weiss’ report represents the weight of the evidence or a
conflict exists between Dr. Weiss and Dr. Glenn. As discussed, however, Dr. Weiss’ report is of
reduced probative value as he did not rely on a complete medical history or support his causation
finding with medical rationale. Instead, he rated appellant for loss of range of motion of the toes
and sensory loss of the peroneal nerve, conditions not accepted as work related. A schedule
award can only be paid for a condition related to an employment injury.17 The claimant has the
burden of proving that the condition for which a schedule award is sought is causally related to
her employment.18 Dr. Weiss’ rating is not based on the accepted condition and is thus of little
probative value.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established a permanent impairment of the left
lower extremity.
16

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

17

See J.S., Docket No. 13-2132 (issued July 23, 2014).

18

See Veronica Williams, 56 ECAB 367 (2005).

8

ORDER
IT IS HEREBY ORDERED THAT the October 10, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 14, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

